Citation Nr: 0713267	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-31 358	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot metatarsal fracture.

2.  Entitlement to service connection for a chronic sleep 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1987 to 
June 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, and a February 2004 rating decision by the RO 
in Detroit, Michigan.

The veteran submitted an initial VA Form 9, Appeal to Board 
of Veterans' Appeals, received in August 2004, indicating by 
a checked block that he wished to appeal all of the issues 
listed on the Statement of the Case (SOC) and any 
supplemental statements of the case (SSOCs) that had been 
sent to him.  The RO received a second Form 9 in August 2005 
specifying that the only issue the veteran wished to appeal 
to the Board was the issue of service connection for left 
foot metatarsal fracture.  Nonetheless, since the veteran has 
not withdrawn his August 2004 appeal of all the issues listed 
on the SOC and any SSOCs that had been sent to him, and since 
the veteran's representative has indicated that the sleep 
disorder issue is still on appeal, the Board considers that 
the issue of entitlement to service connection for a chronic 
sleep disorder remains on appeal and is properly before the 
Board.  

The Board also notes that a February 2005 VA examiner 
concluded that a right ankle strain and pes planus were at 
least as likely as not linked to the veteran's military 
service.  Such a statement raises a question of entitlement 
to service connection, which issue is referred to the RO for 
consideration.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").   

Review of the record discloses that the veteran has not been 
adequately notified in accordance with the provisions of the 
VCAA.  The Board will therefore remand this case in order to 
ensure that the veteran receives the due process to which he 
is entitled.

The Board also observes that the veteran was examined in 
February 2005, and that the examiner found that there was 
tenderness to palpation at the top of the left foot.  The 
examiner, however, did not attribute the tenderness to any 
diagnosis.  As the veteran has claimed residuals of a 
metatarsal fracture, which might include symptoms such as 
tenderness at this location, the Board will also remand for 
another examination directed specifically at the veteran's 
claimed left foot fracture residuals, seeking a medical 
diagnosis and nexus opinion.

The Board also notes that the chronic sleep disorder issue is 
not ready for appellate review because it is unclear whether 
or not the veteran has a current chronic sleep disorder, and, 
if he does, whether such disability is related to his 
military service.  The record shows that the veteran has had 
a sleep study in July 2004 that revealed no apneas, but 
showed 16 hypopneas.  He was diagnosed with dyssomnia 
associated with upper airway resistance syndrome, and was 
issued a CPAP machine.  While the foregoing seems to indicate 
that there is a sleep-related mechanism at work here, there 
is no medical evidence of record that this constitutes a 
chronic sleep disorder diagnosis, and there is no medical 
evidence of a nexus between any chronic sleep disorder and 
the veteran's military service.  The Board will therefore 
also remand to obtain a current diagnosis and nexus opinion.

Finally, the Board notes that the RO sought to obtain the 
veteran's Social Security Administration (SSA) records in 
October 2004, but that there are no SSA records in the claims 
file.  On remand, the AOJ should take the steps necessary to 
obtain and associate with the record any SSA disability 
records related to the veteran.

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, regarding 
the specifically claimed issues, the 
AOJ must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the appellant's claim 
for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The 
notice to the veteran must also 
include the criteria for assignment 
of disability ratings and for award 
of an effective date.  See 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).

2.  The AOJ should obtain and 
associate with the record any SSA 
disability records related to the 
veteran.  

3.  The AOJ should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine whether the 
veteran has a current disability 
resulting from the in-service stress 
fracture of the third metatarsal of 
the left foot.  If it is the 
examiner's opinion that the veteran 
does have such a left foot 
disability, the examiner should 
provide information as to the type 
and degree of disability found.  

A complete rationale should be given 
for all opinions and conclusions 
expressed.  All indicated tests 
should be conducted, and those 
reports should be incorporated into 
the examination and associated with 
the claims file.

4.  The AOJ should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
whether the veteran has a current 
chronic sleep disorder.  The 
examiner should specifically review 
previous studies made of the 
veteran's condition.  If a chronic 
sleep disorder is diagnosed, the 
examiner should also provide a 
medical opinion as to whether it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that the chronic sleep 
disorder is related to military 
service.  

A complete rationale should be given 
for all opinions and conclusions 
expressed.  All indicated tests 
should be conducted and those 
reports should be incorporated into 
the examination and associated with 
the claims file. 

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner(s) for 
review in connection with the 
examination(s).

The AOJ should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AOJ's examination requests, 
especially with respect to the 
instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).

5.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

